Citation Nr: 0303789	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  95-09 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a gynecological 
disorder manifested by abnormal menses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 until 
January 1985.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a November 1994 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Anchorage, Alaska, which denied the benefit 
sought on appeal.

This matter was before the Board on two previous occasions.  
In February 1998 and March 2001 remands were ordered to 
accomplish further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The medical evidence shows obviously and manifestly that 
the veteran had a gynecological disability manifested by 
abnormal menses that preexisted service.

3.  The medical evidence does not show that the veteran's 
preexisting gynecological disorder increased in severity as a 
result of active service beyond its natural progression, if 
any.


CONCLUSION OF LAW

A gynecological disorder clearly and unmistakably preexisted 
service and was not aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The veteran raised a claim of entitlement to service 
connection for a gynecological condition in August 1994.  
Service connection was denied by the RO in a November 1994 
rating action.  The veteran filed a notice of disagreement in 
December 1994 and she perfected the appeal in May 1995.  In 
February 1998, the matter came before the Board.  A remand 
was ordered, instructing the RO to schedule a VA examination.  
Following such examination, the issue returned to the Board 
in March 2001.  On that occasion, another remand was ordered 
to clarify the opinion of a VA examiner offered in November 
1999.  The remand was further ordered to enable the RO to 
fulfill its notice and assistance requirements under The 
Veterans Claims Assistance Act of 2000 (VCAA).  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Rating actions, a statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A September 2001 letter apprised the veteran of the 
information and evidence she needed to submit to substantiate 
her claim, as well as VA's development assistance.  Based on 
the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as post-
service treatment reports.  Additionally, private clinical 
reports are contained in the file from the following 
facilities:  New Conceptions Women's Health Care; Providence 
Alaska Medical Center; and Katmai Oncology.  Also of record 
are reports of VA examinations.  Additionally, a transcript 
of the veteran's personal hearing before the RO in October 
1995 is associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual background

At the time of her military enlistment medical examination in 
September 1980, the veteran reported a history of changes in 
her menstrual pattern.  A pelvic examination was reportedly 
"acceptable."  In-service medical records show that in 
August 1981, she reported that her last menses had been in 
April 1981.  On examination in April and July 1984, she 
reported that her last menses had been in 1978 and that since 
that time she had only rare spotting.  Pelvic examination and 
gynecologic cytology were normal.  The diagnosis was 
secondary amenorrhea of unknown etiology. 

Following service, gynecological complaints are found in 
treatment reports dated 1986 to 1994 from the Medical Center 
at Elmendforf Air Force Base.  Specifically, such reports 
reveal complaints of irregular menses, spotting, and pain 
after sexual intercourse.  

On VA examination in September 1994, the veteran again 
reported a history of menstrual irregularity and a possible 
pituitary tumor.  The veteran denied any intramenstrual 
bleeding.  A PAP smear conducted in June 1994 was negative.  
The examiner's impression was history of galactorrhea and 
hyperprolactinemia with menstrual abnormality and history of 
microadenoma of the pituitary.  He stated that the veteran's 
menstrual abnormality was "possibly on the basis of her 
hyperprolactinemia" and recommended a gynecological 
consultation for further evaluation.

In November 1994, the veteran received a further 
gynecological examination.  The results were normal.  

In October 1999 the veteran received another compensation and 
pension examination with respect to her gynecological 
disorder.  The report of examination notes that she was 
diagnosed with anovulatory cycles or pituitary ovarian 
failure in 1981 and that she was treated with Clomid 
stimulation.  The report indicated that her last menstrual 
period was October 6, 1999.  Her periods were regular at the 
time of the examination.  The veteran had bleeding with 
intercourse.  Following objective examination, the impression 
was history of menstrual abnormality with hyperprolactinemia 
and microadenoma of the pituitary, unrelated to her 
amyloidosis.  

In December 2001, the veteran's claims file was reviewed by a 
VA examiner.  He observed that the veteran had a long-
standing history of anovulation with resultant oligomenorrhea 
and periods of amenorrhea.  He noted that the condition 
preceded military service, as evidenced on the enlistment 
examination.  He then concluded that there was no evidence of 
exacerbation during her military career.  Instead, the 
records reflected only intermittent episodes consistent with 
the natural history of anovulation.  The VA examiner 
explained that the veteran first experienced this condition 
after giving birth to her first child.  As treatment, she was 
put on oral contraceptives, which resulted in regular 
menstrual cycles.  The examiner pointed out, however, that 
her anovulatory condition remained unchanged, and that her 
cycle regularity was entirely due to the contraceptives.  
After beginning active duty, she stopped taking the oral 
contraceptives in an attempt to become pregnant.  Following 
the pregnancy, she again had irregular menstrual cycles.  She 
then took Provera to regulate her cycles until her third 
pregnancy, after which she experienced further menstrual 
irregularity.  

The VA examiner noted that the veteran's medical history was 
typical of one suffering anovulation, clinically manifested 
by irregularity in menstrual cycle.  The intermittent 
appearance of her symptoms was due to correspondingly 
intermittent usage of oral contraceptives and periods of 
pregnancy or breast-feeding.  He further remarked that, 
therefore, the intermittent nature of her symptomatology did 
not indicate a worsening of her condition during active 
service.  

Analysis 

In the present case, the file contains clear and unmistakable 
evidence establishing that the veteran's gynecological 
disorder preexisted active service.  Such is demonstrated by 
the September 1980 enlistment examination, which indicated a 
change in menstrual pattern.  Furthermore, in-service 
treatment records dated April and July 1984 indicated, by the 
veteran's own accounts, that her last menses had been in 
1978, prior to active service.

Having concluded that the veteran's gynecological condition 
preexisted service, the sole issue to be determined is 
whether that condition was aggravated by active duty.  In 
order to establish aggravation, the medical evidence must 
demonstrate an increase in the disability during service.  
Moreover, aggravation is not established where there is a 
specific finding that the increase is due to the natural 
progress of the disease.

There is no competent medical evidence of record showing that 
the veteran's preexisting gynecological disorder was 
aggravated during service.  In fact, the opinion offered by 
the VA examiner in December 2001 reached the opposite 
conclusion.  That examiner, after a thorough review of the 
claims file, noted that the veteran had a long-standing 
history of anovulation with resultant oligomenorrhea and 
periods of amenorrhea.  He remarked that the medical evidence 
showed only intermittent episodes consistent with the natural 
history of anovulation.  The examiner further stated that 
while the veteran had periods of menstrual regularity 
followed by times of irregularity, her underlying condition 
had never changed.  He explained that her symptoms were at 
times masked by use of oral contraceptives, which allowed her 
to maintain menstrual regularity.  Thus, the examiner 
concluded that the change between the veteran's regular 
menstrual cycle upon entry to active service and her 
subsequent menstrual irregularity was solely due to her 
discontinuance of oral contraceptives and was not due to any 
increase in the condition itself.

The Board finds that the VA examiner in December 2001 
provided a well reasoned and persuasive explanation for his 
conclusion that the veteran's preexisting gynecological 
disorder was not aggravated by active service.  Moreover, the 
Board notes that no other evidence of record refutes that 
conclusion.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
veteran's claim must fail.  




ORDER

Service connection for a gynecological disorder manifested by 
abnormal menses is denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

